                                 Case 19-10248-CSS                      Doc 1          Filed 02/06/19              Page 1 of 15



     Fill in this information to identify the case:

     United States Bankruptcy Court for the:

 --------                      District of Delaware

                                                                                                                                                □ Check if this is an
                                          (State)
     Case number (If known): __ ______ __ Chapter _11_
                                                                                                                                                   amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               0411s

If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (If known). For more Information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, Is available.



1.     Debtor's name                            Avadel Specialty Pharmaceuticals, LLC


2.     All other names debtor used
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names



3. Debtor's federal Employer
   Identification Number (EIN)
                                                8     2 - 2 -------
                                                             4 5 8 9 59




4. Debtor's address                            Principal place of business                                  Malling address, If different from principal place
                                                                                                            of business

                                               16640          Chesterfield Grove Road
                                               Number        Street                                         Number      Street

                                               Suite 200
                                                                                                            P.O. Box

                                               Chesterfield                     MO        63005
                                               City                            State      ZIP Code          City                        State        ZIP Code

                                                                                                            Location of principal assets, If different from
                                                                                                            principal place of business
                                               St. Louis
                                               County
                                                                                                            Number      Street




                                                                                                            City                        State        ZIP Code




6. Debtor's website (URL)                      https ://www.avadel.com


6.    Type of debtor                           @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               0 Partnership (excluding LLP)
                                               0 Other. Specify: _________ _ _ _ _____________



Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 1
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 2 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 3 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 4 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 5 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 6 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 7 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 8 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 9 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 10 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 11 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 12 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 13 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 14 of 15
Case 19-10248-CSS   Doc 1   Filed 02/06/19   Page 15 of 15
